Lucas App. No. L-97-1457. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Decision and Judgment Entry filed August 11, 2000, at page 14:
“Recognizing that our decision is in conflict with the Tenth Appellate District in Banks v. D’Andrea (Sept. 23, 1997), Franklin App. No. 97APG03-321, unreported [1997 WL 599920], and State Auto. Mut. Ins. Co. v. Lytle (March 5, 1985), Franklin App. No. 84AP-424, unreported [1985 WL 9887], we hereby certify the record of this matter to the Supreme Court of Ohio to determine whether syllabus paragraph three of State v. Keairns (1984), 9 Ohio St.3d 228 [9 OBR 569, 460 N.E.2d 245], applies to civil cases.”
F.E. Sweeney, J., dissents.
Resnick, J., not participating.
Sua sponte, cause consolidated with 00-1694, Green v. Toledo Hosp., Lucas App. No. L-97-1457.
Resnick, J., not participating.